Citation Nr: 1432485	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-33 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference Board hearing and a transcript of that hearing has been associated with the claims file.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the entire appeal period, the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level VI hearing in the right ear and Level V hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Most recently, in February 2012, the RO provided the required notice letter regarding the Veteran's increased rating claim.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements of the Veteran and others, and associated all such records with the claims file.  

The Veteran was afforded relevant VA examinations in March 2012 and March 2013.  The examinations are adequate because they are based on a thorough examination and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As noted above, the Veteran testified at a June 2014 videoconference Board hearing before the undersigned VLJ wherein the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (describing the hearing officer's duty to fully explain the issues and suggest the submission of evidence that may have been overlooked).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Bilateral Hearing Loss

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has considered the applicability of staged ratings, but it does not observe any distinct times during the appeal period where the Veteran's symptomatology would warrant a staged rating.  

The Veteran's bilateral hearing loss disability is currently rated as 20 percent disabling under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

The Rating Schedule also recognizes exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz , Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  Thereafter, that numeral will be elevated to the next higher numeral.  Id.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

As discussed below, the Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 20 percent for bilateral hearing loss at any time during the appeal period.  

Private audiometric test results from January 2012 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
60
55
60
60
65
LEFT
60
60
65
55
65

Word recognition scores were documented as 72 percent in the left ear and 58 percent in the right ear, although it is not indicated that such results were based on the Maryland CNC Test.  The private audiologist noted moderate to moderately severe sensorineural hearing loss bilaterally and poor speech discrimination ability bilaterally, but worse in the right ear.  The results were consistent with those obtained previously and it was recommended that the Veteran continue to use binaural hearing aids.  

A VA examination in March 2012 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
50
55
65
65
70
LEFT
50
55
60
60
60

Speech recognition scores based on the Maryland CNC Test were 72 percent in the left ear and 68 percent in the right ear.  Based on the foregoing results, the VA examiner diagnosed sensorineural hearing loss bilaterally.  She noted that the Veteran's hearing loss disability impacted his ordinary conditions of daily life, including his ability to work, in that the Veteran reported he could not understand speech when there were several people in a room.  

The Veteran submitted statements in March 2012 and April 2012 which report that his hearing loss had become progressively worse and more severe in that he could not carry on telephone conversations and had difficulty communicating if there was any background noise.  

The most recent private audiometric test results from November 2012 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
50
60
70
--
80
LEFT
55
65
70
--
75

Speech discrimination scores were documented as 52 percent in the left ear and 28 percent in the right ear, although again it is not documented that such results were based on the Maryland CNC Test.  Additionally, there were no recorded puretone threshold results at 3000 Hertz.  

Finally, the most recent VA examination in March 2013 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
55
60
65
65
75
LEFT
55
60
65
65
70

Speech recognition scores based on the Maryland CNC Test were 72 percent in the left ear and 68 percent in the right ear.  Based on the foregoing results, the VA examiner diagnosed sensorineural hearing loss bilaterally.  She noted that the Veteran's hearing loss disability impacted his ordinary conditions of daily life, including his ability to work, in that the Veteran reported difficulty hearing and understanding conversation.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a disability rating in excess of 20 percent for bilateral hearing loss must be denied.  

The Board notes that the results of the January 2012 and November 2012 private audiometric tests were charted, but not enumerated.  However, because the results as charted are clear and unmistakable, they may be interpreted by the Board.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Significantly however, the November 2012 private audiological report does not include puretone threshold results at 3000 Hertz.  Because the November 2012 private audiological report shows that the Veteran's hearing was not tested at 3000 Hertz, it is not adequate for adjudication purposes.  See 38 C.F.R. § 4.85(a).  

Moreover, as noted above, neither private audiological report indicates that speech discrimination testing was accomplished using the Maryland CNC controlled speech discrimination testing, as is specifically required for examination for hearing impairment for VA rating purposes.  See 38 C.F.R. § 4.85(a).  Therefore, to the extent that the speech discrimination scores recorded upon private examination are necessary to determine a disability rating, the Board finds that the private audiological reports are not probative in this case for determining the Veteran's level of hearing disability consistent with VA regulations.  See id.  Even when considering a potential rating using the January 2012 private audiological examination based upon Table VIa for exceptional patterns of hearing impairment, the Board finds that this does not lead to the Veteran's desired result, as the recorded results show Level IV hearing bilaterally, which does not warrant an increased rating in this instance.  See 38 C.F.R. §§ 4.85, DC 6100, Tables VIa & VII, 4.86.  

Turning now to the adequate VA audiological examinations of record, to determine the appropriate rating evaluation for the Veteran's hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The March 2012 VA examination showed that the Veteran's puretone threshold average on the right side was 64 decibels with 68 percent speech discrimination; therefore, Table VI assigns the Roman numeral V to the right ear.  The Veteran's left ear puretone threshold average was 59 decibels, with speech discrimination of 72 percent; therefore, Table VI indicates the assignment of Roman numeral V for the left ear as well.  Next, DC 6100 directs to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral V and the row for Roman numeral V intersect, Table VII reveals that a rating of 20 percent is warranted.  

Here, the Veteran's bilateral hearing loss meets the definition of an exceptional pattern of hearing impairment for the entire period on appeal.  Therefore, the Board had considered whether an increased rating may be warranted when evaluating the Veteran's ears pursuant to 38 C.F.R. § 4.86.  When assigning a Roman numeral based on Table VIA, Roman numeral IV is prescribed for the left ear and Roman numeral V for the right ear.  However, as neither of these values is greater than the Roman numeral assigned using Table VI, as discussed above, they will not be used for rating purposes.  See 38 C.F.R. § 4.86(a).  

The most recent March 2013 VA examination showed that the Veteran's puretone threshold average on the right side was 66 decibels with 68 percent speech discrimination; therefore, Table VI assigns the Roman numeral VI to the right ear.  The Veteran's left ear puretone threshold average was 65 decibels, with speech discrimination of 72 percent; therefore, Table VI indicates the assignment of Roman numeral V for the left ear.  Applying the Roman numerals derived from Table VI to Table VII reveals that a rating of 20 percent is warranted.  

As above, the Board had considered whether an increased rating may be warranted when evaluating the Veteran's ears pursuant to 38 C.F.R. § 4.86.  When assigning a Roman numeral based on Table VIA, Roman numeral V is prescribed for both the left and right ears; therefore, as neither of these values is greater than the Roman numeral assigned using Table VI, as discussed above, they will not be used for rating purposes.  See 38 C.F.R. § 4.86(a).  

Based on the foregoing, the Board concludes that an increased disability rating in excess of 20 percent for the Veteran's bilateral hearing loss is not warranted for any period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Additionally, a fully compliant VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the VA examination reports specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting general complaints such as difficulty hearing and understanding conversational speech.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints and the reported lay statements documenting his hearing loss, relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and a general inability to hear are factors contemplated in the regulations and schedular rating criteria.  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this matter for extraschedular consideration.  In the absence of exceptional factors associated specifically with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

Finally, while the Board is precluded from granting the claim for a higher rating, the Board nevertheless recognizes the Veteran's honorable service and sacrifice made in serving his country during World War II.    


ORDER

An increased disability rating in excess of 20 percent for bilateral hearing loss is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


